UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1370


MIDLAND MORTGAGE COMPANY, a South Carolina Corporation,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK NA, a national banking association,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:12-cv-00244-MBS)


Submitted:   October 22, 2013             Decided:   October 30, 2013


Before DUNCAN, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William W. Watkins, Sr., WILLIAM W. WATKINS, P.A., Columbia,
South Carolina, for Appellant.  Ronald J. Tryon, Lawrence M.
Hershon, PARKER POE ADAMS & BERNSTEIN LLP, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Midland     Mortgage    Company     (“Midland”)         appeals     the

district   court’s     judgment    granting    Wells       Fargo    Bank,     NA’s

summary judgment motion on Midland’s negligence and negligent

misrepresentation       claims.      We     have    considered        Midland’s

arguments and find no reversible error.             Accordingly, we affirm

the district court’s judgment.            Midland Mortgage Co. v. Wells

Fargo Bank, NA, No. 3:12-cv-00244-MBS (D.S.C. Feb. 25, 2013).

We   dispense   with   oral   argument    because    the    facts    and     legal

contentions     are   adequately   presented   in    the    materials       before

this court and argument would not aid the decisional process.


                                                                       AFFIRMED




                                     2